                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
LESHAUN BENJAMIN,

                   Plaintiff,
      v.                                           Case No. 18-cv-570-pp

ALICIA SANCHEZ,

                  Defendant.
______________________________________________________________________________

  ORDER SCREENING PLAINTIFF’S AMENDED COMPLAINT (DKT. NO. 18)
______________________________________________________________________________

      On April 11, 2018, plaintiff Leshaun Benjamin, a state prisoner

representing himself, filed a complaint under 42 U.S.C. §1983. Dkt. No 1. On

September 12, 2018, the court declined to screen that complaint because 1) it

was unclear whether the plaintiff meant to have some documents take the

place of others, 2) the pleadings did not comply with Federal Rule of Civil

Procedure 15(d) and 3) the pleadings violated Fed. R. Civ. P. 18(a) and 20(a)(2).

Dkt. No. 11 at 4-7. The court gave the plaintiff the opportunity to file a single,

amended complaint, correcting the problems the court had identified in the

order. Id. at 10-11. After the plaintiff notified the court of his new address and

the clerk’s office provided him with a blank complaint form, instructions and a

copy of the self-help guide for prisoners, the plaintiff filed the amended

complaint. Dkt. No. 18.



                                         1




       Case 2:18-cv-00570-PP-NJ Filed 07/13/20 Page 1 of 8 Document 21
      The law requires the court to screen complaints filed by prisoners

seeking relief against a governmental entity or officer or employee of a

governmental entity. 28 U.S.C. §1915A(a). The court must dismiss a complaint,

or part of it, if the prisoner has raised claims that are legally “frivolous or

malicious,” that fail to state a claim upon which relief may be granted, or that

seek monetary relief from a defendant who is immune from such relief. 28

U.S.C. §1915A(b).

      To state a claim, a complaint must contain enough facts, accepted as

true, to make the complaint “plausible on its face.” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

(2007)). “A claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). The

complaint’s allegations “must be enough to raise a right to relief above the

speculative level.” Twombly, 550 U.S. at 555 (citation omitted).

      In considering whether a complaint states a claim, district courts follow

the principles in Twombly by first “identifying pleadings that, because they are

no more than conclusions, are not entitled to the assumption of truth.” Iqbal,

556 U.S. at 679. Legal conclusions must be supported by factual allegations.

Id. Second, if there are well-pleaded factual allegations, the court must

“assume their veracity and then determine whether they plausibly give rise to

an entitlement to relief.” Id.
                                          2




       Case 2:18-cv-00570-PP-NJ Filed 07/13/20 Page 2 of 8 Document 21
      To state a claim for relief under 42 U.S.C. §1983, a plaintiff must allege

that someone deprived him of a right secured by the Constitution or laws of the

United States and that whoever deprived him of that right was acting under

color of state law. Buchanan-Moore v. Cty. of Milwaukee, 570 F.3d 824, 827

(7th Cir. 2009) (citing Kramer v. Vill. of N. Fond du Lac, 384 F.3d 856, 861 (7th

Cir. 2004)); see also Gomez v. Toledo, 446 U.S. 635, 640 (1980). The court gives

a pro se plaintiff’s allegations, “however inartfully pleaded,” a liberal

construction. See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v.

Gamble, 429 U.S. 97, 106 (1976)).

      I.     The Facts in the Complaint

      The plaintiff alleges that on September 8—he doesn’t say which year—

Milwaukee Police Department officers escorted him to the Milwaukee Mental

Health Complex. Dkt. No 18 at 2. There, the plaintiff says he spoke with a

Nurse Alicia Sanchez. He states that he attempted to explain to Nurse Sanchez

what had happened to him while he was at St. Francis Hospital and how his

medications had been misplaced. Id. He asserts that Nurse Sanchez began to

doubt him, telling him that he was lying after laughing at him. Id. The plaintiff

says that this caused him to become very upset and defensive. Id.

      The plaintiff says that after his conversation with Nurse Sanchez, he

walked to the television area where he watched television for about forty

minutes. Id. He states that “out of the blue,” Nurse Sanchez and security came

and “escorted [him] to the restraint bed where [he] was then stuck with a
                                          3




       Case 2:18-cv-00570-PP-NJ Filed 07/13/20 Page 3 of 8 Document 21
needle.” Id. He states he “told ‘Sanchez’ that she [could not] force medication

upon [him] against [his] will which is a violation of [his] constitutional rights.”

Id. at 2-3.

      The plaintiff seeks compensatory and punitive damages. Id. at 4.

      II.     Analysis

      The plaintiff alleges that Sanchez violated his rights by injecting him with

medication against his will while he was at the MMHC.

      The plaintiff’s amended complaint does not state what year these events

occurred, but the original complaint—the one the court declined to screen

because it contained multiple claims against multiple different defendants—

states that the plaintiff was taken to the MMHC on September 9, 2016. Dkt.

No. 1 at 3. The Wisconsin Department of Corrections Inmate Locator web site

indicates that in September 2016, the plaintiff was not in custody in any

Department of Corrections facility. https://appsdoc.wi.gov/lop/detail.do (last

visited July 10, 2020).

      The amended complaint says that the Milwaukee Police Department

escorted the plaintiff to the MMHC, but doesn’t say whether that was because

he was being detained on criminal charges, was voluntarily committed under

Wis. Stat. §51.10 or had been involuntarily committed under Wis. Stat. §51.20.

The original complaint says that as a result of the incident with Nurse Sanchez,

the plaintiff was booked into the Milwaukee County Jail on a charge of

disorderly conduct. Dkt. No. 1 at 5. The Wisconsin Circuit Court Access
                                          4




       Case 2:18-cv-00570-PP-NJ Filed 07/13/20 Page 4 of 8 Document 21
Program shows that on September 14, 2016, the defendant was charged with

disorderly conduct in State v. Benjamin, 2016CM003254 (Milwaukee County

Circuit Court), available at https://wcca.wicourts.gov (last visited July 10,

2020).

      It appears, therefore, that when the incident with Nurse Sanchez took

place, the defendant was not a pretrial detainee and was not a sentenced

inmate. If this is true, and the plaintiff was either voluntarily or involuntarily at

the MMHC at the time Nurse Sanchez administered the medication, the

question presented by the plaintiff’s claims is whether Nurse Sanchez’s

involuntary administration of medication violated the plaintiff’s constitutional

rights. “[I]nvoluntarily committed mental patients do retain liberty interests

protected directly by the Constitution, and . . . these interests are implicated by

the involuntary administration of antipsychotic drugs.” Mills v. Rogers, 457

U.S. 291, 299 n.16 (1982). The scope of the liberty interest is defined by state

law. Id. at 300. And it would matter what kind of medication Sanchez gave the

plaintiff and why. In the amended complaint, the plaintiff does not say what

kind of medication Nurse Sanchez gave him when she “stuck” him with the

needle. In the original complaint, he indicated only that he was given an

“intramuscular injection.” Dkt. No. 1 at 4. The court can only assume that

what Nurse Sanchez gave the plaintiff was antipsychotic medication.

      If the court is wrong, and the plaintiff was a sentenced inmate at the

time of these events, the Supreme Court held in Washington v. Harper, 494
                                          5




         Case 2:18-cv-00570-PP-NJ Filed 07/13/20 Page 5 of 8 Document 21
U.S. 210, 221 (1990) that a sentenced prisoner “possesses a significant liberty

interest in avoiding the unwanted administration of antipsychotic drugs under

the Due Process Clause of the Fourteenth Amendment.” This interest is not

unlimited; “the Due Process Clause permits the State to treat a prison inmate

who has a serious mental illness with antipsychotic drugs against his will, if

the inmate is dangerous to himself or others and the treatment is in the

inmate’s medical interest.” Id. at 227.

      If the plaintiff was a pretrial detainee at the time of these events, the

analysis is similar. Two years later, the Supreme Court concluded that “[t]he

Fourteenth Amendment affords at least as much protection to persons the

State detains for trial.” Riggins v. Nevada, 504 U.S. 127, 135 (1992). The state

can satisfy the requirements of due process as to a pretrial detainee by

demonstrating that “treatment with antipsychotic medication was medically

appropriate and, considering less intrusive alternatives, essential for the sake

of [the pretrial detainee’s] own safety or the safety of others.” Id. (citing Harper,

494 U.S. at 225-26).

      The plaintiff did what the court asked him to do in filing the amended

complaint—he selected one of his many claims and presented it, standing

alone. But he left out a lot of facts that will be necessary to evaluate the claim

in the future. That said, at this early screening stage, the court concludes that

the plaintiff has stated a claim against Nurse Sanchez of the Milwaukee Mental

Health Center for violating his Fourteenth Amendment rights by giving him
                                          6




       Case 2:18-cv-00570-PP-NJ Filed 07/13/20 Page 6 of 8 Document 21
what were possibly antipsychotic drugs against his will while he possibly was

involuntarily committed at the MMHC in September 2016. The court will allow

him to proceed on that claim.

III.   Conclusion

       The court ORDERS the United States Marshal to serve a copy of the

amended complaint and this order on defendant Nurse Alicia Sanchez under

Federal Rule of Civil Procedure 4. Congress requires the U.S. Marshals Service

to charge for making or attempting such service. 28 U.S.C. §1921(a). Although

Congress requires the court to order service by the U.S. Marshals Service, it

has not made any provision for either the court or the U.S. Marshals Service to

waive these fees. The current fee for waiver-of-service packages is $8.00 per

item mailed. The full fee schedule is provided at 28 C.F.R. §§0.114(a)(2), (a)(3).

The U.S. Marshals will give the plaintiff information on how to remit payment.

The court is not involved in collection of the fee.

       The court ORDERS defendant Alicia Sanchez to respond to the

complaint.

       The court ORDERS that the parties may not begin discovery until after

the court enters a scheduling order setting deadlines for discovery and

dispositive motions.

       The court ORDERS that, under the Prisoner E-Filing Program, the

plaintiff shall submit all correspondence and case filings to institution staff,


                                         7




       Case 2:18-cv-00570-PP-NJ Filed 07/13/20 Page 7 of 8 Document 21
who will scan and e-mail documents to the court.1 If the plaintiff is no longer

incarcerated at a Prisoner E-Filing institution, he will be required to submit all

correspondence and legal material to:

                         Office of the Clerk
                         United States District Court
                         Eastern District of Wisconsin
                         362 United States Courthouse
                         517 E. Wisconsin Avenue
                         Milwaukee, Wisconsin 53202

PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE JUDGE’S CHAMBERS.

It will only delay the processing of the case.

      The court advises plaintiff that, if he fails to file documents or take other

required actions by the deadlines the court sets, the court may dismiss the

case based on his failure to prosecute. The parties must notify the clerk of

court of any change of address. Failure to do so could result in orders or other

information not being timely delivered, thus affecting the legal rights of the

parties.

      Dated at Milwaukee, Wisconsin, this 13th day of July, 2020.

                                      BY THE COURT:


                                      ________________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge


1
 The Prisoner E-Filing Program is mandatory for all inmates of Dodge
Correctional Institution, Green Bay Correctional Institution, Waupun
Correctional Institution, Wisconsin Secure Program Facility, Columbia
Correctional Institution, and Oshkosh Correctional Institution.
                                         8




       Case 2:18-cv-00570-PP-NJ Filed 07/13/20 Page 8 of 8 Document 21
